Citation Nr: 0714845	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
left knee injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1979 to 
March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran requested a hearing before a 
member of the Board, which was scheduled in April 2007.  The 
veteran failed to appear for his hearing.

In July 1993 the veteran submitted a service connection claim 
for both knees.  However, the Board notes that the October 
1993 rating decision only addressed the veteran's left knee 
disability, and made no specific finding regarding the right 
knee.  Therefore, although the 1993 rating decision denied 
service connection for "knee disability", the Board finds 
that the October 1993 rating decision denied service 
connection only for the left knee and not the right knee.  
Accordingly, the issues on appeal are as identified above.

In May 2000, the RO denied the veteran's claim to reopen, 
apparently on the basis that it was not well grounded.  
However, following enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2006)), which changed the standard for processing veterans' 
claims, the RO re-adjudicated this veteran's knee claims in 
January 2003.  The Board finds that the effect of the re-
adjudication was to void the May 2000 denial.  VAOPGCPREC 03-
2001 (Jan. 22, 2001).  


FINDINGS OF FACT

1.  The veteran does not have a right knee disability that is 
related to his military service.  

2.  By an October 1993 rating decision, the RO denied service 
connection for residuals of a left knee injury; the veteran 
did not appeal.

3.  Evidence received since the October 1993 rating decision 
is new to the record, but does not bear directly or 
substantially on the specific matter under consideration, nor 
is it by itself, or in connection with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a left knee injury has not been received.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.102, 3.159, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As discussed in the Introduction, the VCAA describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.   Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist in 
correspondence dated in November 2002, March 2004, June 2006, 
and September 2006.  Specifically, regarding VA's duty to 
notify, the letters informed him of what evidence the RO had 
already received, what additional evidence was needed from 
the veteran, and what evidence VA was responsible for 
obtaining on the veteran's behalf.  The RO requested that the 
veteran submit or identify any evidence or information in his 
possession pertaining to his claim.  The veteran was also 
informed of the requirement that new and material evidence be 
received in order to reopen a claim, and what was required to 
substantiate the underlying service connection claim.  
Further, the veteran was notified of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and medical records from the 
VA medical center (VAMC) in Lexington, Kentucky.  The veteran 
reported treatment at Ft. Leonardwood and Ft. Sam Houston in 
1980.  However, no records were found at either location.  
The RO requested that the veteran submit copies of his 
records from Ft. Leonardwood and Ft. Sam Houston if he had 
them in his possession.  In February 2006, the RO again 
contacted the veteran requesting clarification and 
information regarding his treatment at Ft. Leonardwood and 
Ft. Sam Houston.  Specifically, the RO requested the dates of 
treatment, what the veteran was seen for in each facility, 
and whether the treatment was inpatient or outpatient.  The 
veteran did not respond to either of the RO's requests for 
information, and as of August 2006, no clinical treatment 
records had been received.  Consequently, in August 2006, the 
RO made a formal finding on the unavailability of service 
clinical records from Ft. Leonardwood and Ft. Sam Houston, 
and determined that any further attempts to obtain the 
records would prove futile.  Based on the evidence contained 
in the record, VA has no duty to assist that was unmet.

II.  Right Knee

The veteran contends that his current right knee disability 
is etiologically related to his military service.  The 
veteran's original claim for service connection for "knee 
injuries" was filed in July 1993.  At that time, the veteran 
reported that he injured both knees in 1980 while at Ft. 
Leonardwood.  In a statement dated in October 2002, the 
veteran reported being kicked in the knees by a drill 
sergeant at Ft. Leonardwood.  However, as discussed above, VA 
was unable to obtain any records from Ft. Leonardwood.  

The veteran's SMRs contain no documentation of complaints or 
treatment related to the right knee.  Further, the veteran's 
March 1982 discharge examination shows no abnormalities in 
the lower extremities, although the veteran himself indicated 
that he had a "trick or locked knee" in his discharge 
examination, though he failed to specify which knee.

A VA treatment record dated in May 1988 noted that the 
veteran's right knee was "out of place" after his 
involvement in a minor car accident earlier that day.  The 
examiner noted that there was no obvious injury to the right 
knee, and the x-ray was normal.

June 1993 bilateral knee x-rays indicated no significant 
articular abnormality and noted that the soft tissues were 
unremarkable.  In a VA exam dated in August 1993, the veteran 
reported that his knees gave out on an obstacle course.  The 
examiner noted that the veteran ambulated with no discernable 
difficulty and without support.  The examiner also noted a 
normal walk and full range of motion without pain or 
swelling.

In an outpatient treatment note dated in February 2000, the 
doctor diagnosed the veteran with degenerative joint disease 
of the knees.  However, the doctor indicated, by inserting a 
question mark in the record, that he was unsure whether the 
veteran's current arthritis was related to military service.  
He did not suggest any possible nexus between the veteran's 
arthritis and his time spent in service.  Knee x-rays taken 
later on the same day noted spurring at the medial aspect of 
the medial tibial plateau on the right side, probably from 
previous trauma.  However, the radiologist found no evidence 
of arthritis, and stated that the bony structures were 
intact.  

In a statement received in April 2000, requesting that his 
knee claim be reopened, the veteran reported that his knees 
were getting worse, that he was being treated for arthritis 
in both knees, and was taking medication.

A VA treatment record from August 2000 noted a history of 
degenerative joint disease, but the examiner noted that it 
was stable and improved with medication.  A July 2003 
treatment record noted knee pain when walking up steps, 
popping in knees, and edema at times, with prolonged standing 
or trying to run.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Finally, service incurrence or aggravation may 
be presumed for certain chronic diseases, including 
arthritis, if the disability is manifested to a compensable 
degree within a year of separation from qualifying active 
military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

In the present case, although not firmly established, there 
is some evidence of a current disability, degenerative joint 
disease/arthritis.  However, there is no in-service diagnosis 
or treatment related to the right knee.  Additionally, the 
veteran's March 1982 discharge examination showed no 
abnormalities in the lower extremities.  Moreover, there is 
no showing of continuity of symptomatology after service, as 
the first right knee complaints were not shown until several 
years after leaving service, in 1988, following a car 
accident.  Likewise, there is no indication that arthritis of 
the right knee was shown during the one-year presumptive 
period.  38 C.F.R. §§ 3.307, 3.309.  Finally, there is no 
medical evidence documenting a nexus between the veteran's 
current right knee disability and any in-service disease or 
injury.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current right knee disability is not traceable to 
an injury incurred in or aggravated during active military 
service.

III.  New and Material Evidence

Service connection was denied for a "knee disability" 
(found by the Board to refer solely to the left knee), in a 
rating decision dated in October 1993 because a left knee 
disability existed prior to service, and was not aggravated 
by service.  38 C.F.R. § 3.306.  The veteran did not appeal.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that the definition of new and material 
evidence was revised in August 2001.  The change in the law, 
however, pertains only to claims filed on or after August 29, 
2001.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2006)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Under the regulations in effect at the time the veteran's 
petition to reopen was received, evidence is considered to be 
"new" if it was not previously submitted to agency decision 
makers and it is not cumulative or redundant.  The evidence 
is "material" if it bears directly and substantially upon 
the specific matter under consideration, and, by itself or in 
connection with evidence previously considered, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence 
may be found to be material if it provides "a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Elkins v. West, 12 Vet. App. 209, 214 (1999), rev'd on other 
grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In addition, only the 
evidence received since the last final disallowance of a 
claim shall be considered in making the determination.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the October 1993 denial of service connection, and that by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The evidence of record at the time of the RO's October 1993 
denial of service connection consisted of the veteran's SMRs, 
the June 1993 bilateral knee x-rays, and the August 1993 VA 
exam. 

The evidence received since the October 1993 denial of 
service connection consists of a May 1988 right knee x-ray; a 
Lexington VAMC discharge summary dated in July 1993; 
treatment records from the Lexington VAMC for the period from 
January 1999 to November 2001, and March 2003 to January 
2005; February 2000 bilateral knee x-rays; and a May 2003 
statement from the veteran averring how he injured his knees 
in service.   All of these records are new because they were 
not of record at the time of the October 1993 denial of 
service connection.  However, none of this new evidence is 
material because it fails to show that the veteran's current 
left knee disability is in anyway related to his military 
service, and therefore it is not by itself, or in connection 
with evidence previously assembled, so significant that is 
must be considered in order to fairly decide the merits of 
the claim.

The May 1988 right knee x-ray report, from shortly after the 
veteran was in a car accident, is not material because it did 
not mention the veteran's left knee.  The Lexington VAMC 
discharge summary dated in July 1993 is not material because 
it noted right knee pain with unknown etiology but did not 
mention left knee pain.

The Lexington VAMC treatment records for the period of 
January 1999 to November 2001 are not material because these 
records provide no insight into the etiology of the veteran's 
current arthritis.  

Included in these records is a treatment note dated in 
February 2000, wherein the examining physician gave a 
diagnostic impression of degenerative joint disease of the 
knees, with a question mark indicating that he was unsure 
whether or not the current disability was service related.  
Significantly, bilateral knee x-rays taken on the same day, 
shortly after the veteran was examined by the physician, 
noted that the bony structures were intact with no evidence 
of arthritis.  These x-rays clearly do not support the 
examiner's initial diagnostic impression of degenerative 
joint disease.  The Board notes that to establish evidence of 
a current disability for arthritis due to trauma, the 
arthritis must be substantiated by x-ray findings.  See 
38 C.F.R. § 4.71a, Diagnostic codes 5003, 5010.  Here, the x-
rays revealed no evidence of arthritis.  Therefore, the 
veteran would not be able to establish service connection 
even if his claim was reopened because the February 2000 
arthritis diagnosis is not substantiated by an x-ray finding.  
Based on this analysis, the February 2000 diagnosis of 
arthritis is not material.

The Lexington VAMC treatment records from March 2003 to 
January 2005 contained only one entry, dated July 2003, 
relating to the veteran's knees.  This entry noted knee pain 
when walking up steps, and popping in the knees, however, the 
physician did not discuss the etiology of the veteran's knee 
disability.  In short, none of the Lexington VAMC treatment 
records contained medical evidence suggesting any etiological 
relationship between the veteran's military service and his 
current degenerative joint disease.

The Board has considered the veteran's contentions that his 
current disability of the left knee is related to his active 
duty service but, while the veteran is competent as a layman 
to describe any symptoms he experiences, there is no evidence 
of record showing that he has the specialized medical 
education, training, and experience necessary to render a 
competent medical opinion as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's own 
assertions as to the etiology of his knee disability have no 
probative value, and are therefore not material.

In sum, none of the credible new evidence submitted since the 
October 1993 denial suggests that the veteran's documented 
in-service left knee injury was anything more than acute and 
transitory.  In addition, none of the evidence submitted 
since the 1993 denial establishes continuity of treatment or 
symptoms following separation from duty or suggests that 
arthritis of the left knee became manifest within the one-
year presumptive period.  38 C.F.R. §§ 3.307, 3.309.  
Further, none of the evidence shows that a pre-service injury 
was aggravated by service.  As such, the evidence presented 
since the 1993 final denial is not new and material because 
it does not bear directly and substantially upon the specific 
matter under consideration-i.e., whether any current left 
knee disability is etiologically related to the veteran's 
period of military service-and, the evidence by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

On the basis of the above analysis, and after consideration 
of all the evidence, the Board finds that new and material 
evidence regarding the veteran's claim has not been received.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for residuals of a 
left knee injury, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


